Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 03/18/2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. 
Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 02/14/2022 (After the Final Action of 12/21/2021), wherein in the Amendment claims 1, 3, 16, and 24 are amended, and claims 4-15, 17-18 stand canceled, and claim 30 is newly added, wherein claims 1-3, 16, 19-30 are pending of which Claims 1, 16, 29 are recited in independent form. Specifically, independent claims 1, 16, and 29 are amended to include limitations supported in the specification in addition to other amendments, which are not disclosed in the prior art. 
Regarding claim 1, the independent claim contains the limitations “transmitting a buffer status report to a base station, wherein a data volume of the buffer status report comprises a size of a Packet Data Convergence Protocol (PDCP) header, a size of a Radio Network Control (RLC) header, and a size of a Medium Access Control (MAC) header” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an 
Regarding claim 16, the independent claims is newly presented and contains the limitations “at least one processor configured to control the at least one transceiver to transmit a buffer status report to a base station, 2Appl. No.: 16/760,747 Response dated: February 14, 2022 Reply to Office Action of: December 22, 2021 wherein a data volume of the buffer status report comprises a size of a Packet Data Convergence Protocol (PDCP) header, a size of a Radio Network Control (RLC) header, and a size of a Medium Access Control (MAC) header” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claims 23-28 depend on claim 16 and therefore inherits the limitations noted above by virtue of the dependence and is similarly distinguished over the art made of record. 
Regarding claim 29, the independent claim is amended to contain the additional limitations “receive a buffer status report from a terminal, and 4Appl. No.: 16/760,747 Response dated: February 14, 2022 Reply to Office Action of: December 22, 2021 determine uplink (UL) resources for UL scheduling based on the buffer status report, wherein a data volume of the buffer status report comprises a size of a Packet Data Convergence Protocol (PDCP) header, a size of a Radio Network Control (RLC) header, and a size of a Medium Access Control (MAC) header” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof.
in combination with ALL the other limitations of claims 1, 16, and 29 serve to distinguish the present invention over the prior art. The closest art of record includes .S. Patent Application Publication No. 2020/0229026 to Parron et al. (hereinafter d1) in view of U.S. Patent Application Publication No. 2020/0 120660 to Wang et al. (hereinafter Wang). The prior art at best teaches various mechanisms for providing information indicating critical data, wherein the Applicant has failed to fully appreciate the broad and encompassing nature of what can constitute critical data. D1 in view of d2 discloses communicating (e.g., send information indicating critical data (see d1 para. 0062). Where in some examples, the UE notifies the node using an extension of the buffer status report (BSR) with data volume indication, wherein such disclosure is used so that a UE can notify a eNB of the size of the key frame (i.e. MAC header) to assist eNB 102 in allocating the appropriate resource (see d1 para. 0065). Further d1 in view of d2 discloses reserved bits defined to correspond to critical data fields defined to indicate critical data (see d1 para. 0066-0067). It further disclosed a PDCP header can include information regarding critical data using a number of reserved bits one of which has been defined to indicate critical data including data volume (see d1 para. 0082). D1 in view of d2 further disclose a BSR may be carried in a media access control (MAC) protocol data unit (PDU) wherein the MAC PDU may include a MAC header and a MAC control element (CE). The MAC header may further include MAC sub-headers to indicate data volumes of different MAC CEs (i.e. MAC headers). For example, the MAC CE may carry the BSR, and each MAC sub-header may indicate a data volume of a BSR in a MAC CE corresponding to the MAC sub-header 
Therefore, neither d1 nor d2 disclose, teach or suggest "wherein a data volume of the buffer status report comprises a size of a Packet Data Convergence Protocol (PDCP) header, a size of a Radio Network Control (RLC) header, and a size of a Medium Access Control (MAC) header" as required by claim 1 and is similarly reflected in the limitations of claims 16 and 29. In view of the foregoing remarks, claims 1, 16, 29 are patentably distinguishable over d1 and/or d2. Because claims 2-3, 19-22, 30 and 23-28 depend from independent claims 1 and 16 respectively, they incorporate all the elements of claims 1 and 16, plus additional patentable features, and are patentably distinguishable over d1 and/or d2 for at least the same reasons as set forth above with respect to claims 1 and 16. 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 16, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180359802 A1 to Cho et al discloses a buffer size field is intended to identify the total amount of data available for all of the logical channels belonging to a logical channel group after the MAC PDU is created. The available data include all of the data that can be transmitted from the RLC layer and the PDCP layer, and the amount of data is represented by the number of bytes. The buffer size field can have the size of 6 bits.

US 20160366611 A1 to Fischer discloses reporting only the size of the data that is already compressed (PDCP PDUs 60), plus information on the data that has not yet been compressed such as an estimation of the compressed size of the PDCP SDUs for which the compression has not yet been performed. Such estimation can be UE-based or result from a value of the compression ratio given from the eNodeB 20. This allows, for example in the case of VoIP, that if all available PDCP SDUs are already compressed and in the RLC buffer 81, the exact data volume, possibly including the RLC and MAC header 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.